DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 12/18/20 is acknowledged.  The traversal is on the ground(s) that it is not burdensome to search both species together because of overlapping subject matter.  This is not found persuasive because Species A sets forth only a two way faucet while Species B requires a four way faucet, including a mixer valve. These different features have different search considerations and requirements, such as different text queries and database usage.  This is burdensome to the Examiner. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 9 - 11, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/18/20.
Claim Interpretation and Observations
Claim 1 lacks formatting common to patent claims such as line breaks and indentations. As a consequence, it is unclear what constitutes the preamble.  As best understood by the Examiner, the preamble is “A safety interlock for a rotatable shaft of a hand-operated rotatory valve or non-mixing cartridge having.”  The Examiner assumes that the transitional phrase “having” is synonymous with “comprising,” “including,” 
In claims 7 -8 and 14-17, an “apparatus in support” of the faucet is understood to be the structures illustrated in figures 3a-3b.
In claim 19, the limitation “The limitation “wherein selected plastics materials are substituted for thermally conductive materials and materials having a limited life when sued with water near-boiling temperatures” appears to be a product by process limitation
Claim Objections
All claims objected to because of numerous informalities.  The Examiner acknowledges the preliminary amendment addressing the multiply dependent claims.  However, this amendment has introduced issues in the claim preambles, inconsistencies with terminology across parent and child claims, and other formal matters.  Owing to the extensive nature of the claims, the below list is representative of some of the issues noted by the Examiner. It is not exhaustive.  Applicant’s cooperation in correcting any issues not explicitly set forth below is requested.   Applicant is also encouraged to address any informalities in the withdrawn claims, in the event of rejoinder. 
In claim 1, “may” in line 48 implies that the limitations which follow are optional.  Applicant should use “capable of” or “configured to” or “can be.” 
In claims 2 and 3, “A” in front of “safety interlock” should be deleted and replaced with --The--.  
Further to claim 3, it is not clear what “a second part of the safety interlock” is. The specification does not discuss the “second part” with any specificity and it is not clear how this limitation informs the claim.  Clarification on the record is required.  
In claim 5:
Applicant recites “a bench-top faucet as claimed in claim 3.” However, claim 3 does not set forth any bench top faucet. Claim 3 sets forth a safety interlock. The Examiner assumes applicant intends to claim “A bench-top faucet having the safety interlock as claimed in claim 3, and further comprising a second proximity switch,”  but clarification is required. This issue persists in other claims. 
Notwithstanding the 112(b) rejection below, applicant sets a chilled position and a second set of wiring without first setting forth first or second positions and a first set of wiring.  It is not meaningful to modify these terms with an integer number without first providing proper antecedent basis for the preceding terms. 
Claim 6 is confusing.  Applicant recites a four-way bench top faucet, including the safety interlock as claimed in claim 5. However claim 5 is directed to a bench top faucet which incorporates by reference the limitations of claim 5, directed to a second proximity switch.  The Examiner assumes that applicant intends to further define the bench top faucet of claim 5 as being a four way 
In claim 7:
It is common in US practice to begin a claim with an article. In this instance, --An-- should be inserted in front of “apparatus”.
The preamble references “a bench top faucet as claimed in claim 3.” As noted previously, claim 3 does not set forth a bench top faucet. The Examiner assumes that applicant intends to reference the safety interlock of claim 3, but clarification is required. 
The recitation “selected from the range of pumps or solenoid-controlled valves-- is not the proper formatting for a markush limitation.  Applicant should recite --selected from the group consisting of--. This issue persists throughout the claims. 
In claim 8:
Insert --An-- in front of apparatus. 
Applicant recites “a second relay or supply circuit” without defining “a first relay or supply circuit.”  See the discussion in section d, ii. 
“selected from the range of” is not a proper markush limitation. See section f, v. above. 
In claims 14-16:
Insert --An-- in front of apparatus--.
“selected from the range of” is not a proper markush limitation. See section f, v. above. 
In claim 17:
Insert --An-- in front of apparatus. 
Applicant recites “a second relay or supply circuit” without defining “a first relay or supply circuit.”  See the discussion in section d, ii. 
“selected from the range of” is not a proper markush limitation. See section f, v. above. 
In claim 18:
Applicant recites “a tap” as claimed in claim 6, but claim 6 references a four way bench top faucet.  Is the tap the same as the four-way bench top faucet?  Or does “tap” refer to some other structure incorporating the faucet?
In claim 19:
Applicant recites “a bench top faucet including the safety interlock as claimed in claim 6.”  However, claim 6 recites a bench top faucet having the safety interlock of claim 5 (through claim 5 is directed to a bench top faucet). It is not clear what applicant is trying to claim.  
It is unclear what it means for “plastics materials to include use of PTFE.”  Is applicant claiming that the inner body is PTFE? Or some combination of PTFE and other plastic? What does it mean for a material to ‘use’ something? 
“May” implies that the limitations which follow are optional. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 3, 5-8, 12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted above, the preliminary amendment to address multiply dependent claims has introduced numerous issues into the claims.  There are numerous issues with antecedent basis and inconsistent terminology across the claims.  The below list is representative of some of the issues noted by the Examiner. It is not exhaustive.  Applicant’s cooperation in correcting any issues not explicitly set forth below is requested. 
Regarding claim 1:
“A medial direction” is a double inclusion of the recitation of “medial direction” in lines 15-16.  It is not clear if applicant is referring to the same or different medial directions. 
In line 45, there is a lack of antecedent basis for each recitation of “the edge.”  Applicant does not define the first and second sectors as having edges. 
Regarding claim 2, “about” is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 5, there is a lack of antecedent basis for “the third or chilled position.”  Claim 4 on which this claim depends does not set forth a third or chilled position. 
Regarding claim 6:  
In line 7, there is a lack of antecedent basis for “the tap”. 
In line 9, “a flow of reticulated hot water and cold water” is a double inclusion of the flow of reticulated hot and cold water set forth in lines 4 - 6.
Regarding claim 7, in lines 8 - 10, “a flow of near-boiling water”  “a near boiling temperature” appear to be double inclusions for “a flow of water” at “a near boiling temperature” as set forth in claim 1.  It is not clear if these are different near boiling water flows and temperatures. 
Regarding claim 8, in the preamble, “a bench-top faucet” is a double inclusion of the bench top faucet set forth in claim 5. It is unclear if claim 8 refers to the same faucet or a different one. 
Regarding claim 12, 
There is a lack of antecedent basis for “the tap” in lines 3-4.
In line 5, “a flow of near boiling water” is a double inclusion of “a flow of water” at “a near boiling temperature” as set forth in claim 1.  It is not clear if applicant is referring to different flows of boiling water. 
There is a lack of antecedent basis for “the hand operated non-mixing control cartridge” in line 10. Claim 1 on which this claim ultimately depends does not set forth ”a hand-operated non-mixing control cartridge.” 
There is a lack of antecedent basis for “the inner tap body” and “the delivery spout” in line 19. 
Regarding claim 14:
in the preamble, “a bench-top faucet” is a double inclusion of the bench top faucet set forth in claim 5. It is unclear if claim 14 refers to the same faucet or a different one. 
In lines 7-9, “a flow of near-boiling water”  “a near boiling temperature” appear to be double inclusions for “a flow of water” at “a near boiling temperature” as set forth in claim 1.  It is not clear if these are different near boiling water flows and temperatures.
Regarding claim 15:
in the preamble, “a bench-top faucet” is a double inclusion of the bench top faucet set forth in claim 6. It is unclear if claim 15 refers to the same faucet or a different one. 
In lines 7-9, “a flow of near-boiling water”  “a near boiling temperature” appear to be double inclusions for “a flow of water” at “a near boiling temperature” as set forth in claim 1.  It is not clear if these are different near boiling water flows and temperatures. 
Regarding claim 16:
in the preamble, “a bench-top faucet” is a double inclusion of the bench top faucet set forth in claim 12. It is unclear if claim 16 refers to the same faucet or a different one. 
In lines 7-9, “a flow of near-boiling water”  “a near boiling temperature” appear to be double inclusions for “a flow of water” at “a near boiling temperature” as set forth in claim 1.  It is not clear if these are different near boiling water flows and temperatures. 
Regarding claim 17:
in the preamble, “a bench-top faucet” is a double inclusion of the bench top faucet set forth in claim 6. It is unclear if claim 17 refers to the same faucet or a different one. 
In lines 7-9, “a flow of near-boiling water”  “a near boiling temperature” appear to be double inclusions for “a flow of water” at “a near boiling temperature” as set forth in claim 1.  It is not clear if these are different near boiling water flows and temperatures. 
Regarding claim 19, the term "limited life" is a relative term which renders the claim indefinite.  The term "limited life" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The remaining claims are indefinite insofar as they depend from rejected base claims. 
Allowable Subject Matter
Claims 1 - 3, 5-8, 12, and 14-20, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As best understood, none of the most pertinent prior art if record teaches or fairly suggests a non-mixing control cartridge and safety interlock as claimed, including a slidable and rotatable handle biased toward a medial direction of the faucet by a spring; the cartridge having a shaft with longitudinal splines; the safety interlock having two disks, a first of which being coaxially fixed against the cartridge and surrounding the shaft and having a disk surface laterally oriented that includes a  raised first sector extending through a greater arc and having perpendicularly stepped ends, the second disc of being coaxially fixed against the medial aspect of the handle  and having a surface including a raised second sector extending through a less arc and having perpendicularly oriented ends and also having an internal splined aperture slidably supporting the handle along the splined control shaft; the control shaft being prevented from rotation by interference of adjacent ends of the first and second sectors of the disks of the interlock, the handle being pulled along the splines of the shaft laterally against the bias to separate the disk and lift the edge of the second sector over the edge of the first sector to place the sectors in a super imposed position which in turn allows the control cartridge to be at such an angular position as to open channels between the entry port and exit port and allow near boiling water to enter and exit the cartridge and enter the faucet. 
In turning to the most pertinent prior art:
Kamesawa (US 5,490,660) teaches a lock for a valve including a handle (21), a control cartridge and shaft (5), a basing member (32), and a pair of mating notches (fig 7) which keep the valve in a locked position (at various degrees of open) and which spring bias must be overcome by pushing to disengage the notches and turn the handle (col. 5, ln. 57 - col. 6, ln. 4).  But Kamesawa does not teach the raised sectors which either abut one another to prevent rotation of the handle and control cartridge or are superimposed by pulling the handle and the rotating it. 
Warren (US 4,549,716) teaches a lock for a faucet having a handle (10) and an interlock (11, 13) which have radial stops which abut one another to prevent unauthorized or inadvertent use of the faucet, but Warren requires that the handle be pushed to overcome the spring bias and separate the stops to then enable rotation. Warren does not show the claimed superimposed positioning of greater and lesser sectors of two disks. 
Perrin et al (US 5,417,348) teaches a faucet having an internal channel or manifold (12) which receives a fluid supply other than the reticulated hot and cold water, representative of the general state of the art of such multifunctional faucets. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ERIN DEERY/Primary Examiner, Art Unit 3754